Exhibit 10.03

CONSULTING AGREEMENT

This consulting agreement (the “Agreement”), is entered into as of March 17,
2008 (the “Effective Date”) by and among Intersil Corporation, on behalf of
itself and its subsidiaries (hereinafter “the Company”), with a place of
business at 1001 Murphy Ranch Road, Milpitas, California 95035, and Richard M.
Beyer, whose address is 13503 Fremont Road, Los Altos, CA 94022 (hereinafter
“Mr. Beyer”).

WHEREAS, Mr. Beyer resigned his positions as Director and Chief Executive
Officer of the Company, effective February 13, 2008;

WHEREAS, since his resignation as Director and Chief Executive Officer of the
Company as of February 13, 2008, Mr. Beyer has continued his employment with the
Company in the capacity of a non-officer special advisor to the Chief Executive
Officer and Board of Directors (the “Board”);

WHEREAS, Mr. Beyer has informed the Board of his intent to terminate his
employment with the Company, effective March 16, 2008; and

WHEREAS, the Board has determined that it is in the best interests of the
Company that Mr. Beyer continue to be available to provide advisory services to
the new Chief Executive Officer and Board after his termination of his
employment through a transition period ending on April 16, 2008.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, the parties do hereby agree as follows:

1. CONSULTING SERVICES. During the term of this Agreement, Mr. Beyer will make
himself available for and provide (upon reasonable request from the Chief
Executive Officer or Board which will not significantly interfere with
obligations Mr. Beyer may have to his new employer) up to ten (10) hours per
week of advice to the Company’s Chief Executive Officer and/or the Board
concerning business matters, financial matters, customer relationship issues and
such other Company matters with which he has familiarity (the “Consulting
Services”). Mr. Beyer will comply with and be bound by the Company’s operating
policies and procedures (as applicable to consulting arrangements) that are in
effect during the term of this Agreement. This Agreement does not supersede any
prior employment agreement Mr. Beyer has or had with the Company.

2. TERM. The term of this Agreement will commence on the Effective Date and will
end on April 16, 2008 (the “Consulting Term”).

3. CONSIDERATION. Mr. Beyer will be compensated as follows:

(a) Stock Options. During the Consulting Term, those employee stock options
previously issued to Mr. Beyer by the Company during Mr. Beyer’s employment with
the Company that are scheduled to become vested on or before April 16, 2008 will
continue to vest through the Consulting Term and will be exercisable in
accordance with the terms of such grants, and subject to the terms of the
Company’s 1999 Equity Compensation Plan (the “1999 Equity Plan”). Those employee
stock options previously granted to Mr. Beyer that would become vested after
April 16, 2008 will become unexercisable and expire on March 16, 2008.

 

44



--------------------------------------------------------------------------------

(b) Deferred Stock Units. During the Consulting Term, those deferred stock units
(“DSUs) previously issued to Mr. Beyer during Mr. Beyer’s employment with the
Company that are scheduled to become vested on or before April 16, 2008 will
continue to vest through the Consulting Term. Those DSUs previously granted to
Mr. Beyer that would become vested after April 16, 2008 will terminate and
expire on March 16, 2008. Distribution of any vested DSUs will be in accordance
with the terms of the respective DSU award and the terms of the 1999 Equity
Plan.

4. INDEPENDENT CONTRACTOR. During the Consulting Term, Mr. Beyer will be an
independent contractor, and not an employee or agent of the Company for any
purpose, and Mr. Beyer will have no authority to represent or bind the Company
in any capacity with any party.

5. ASSIGNMENT. This Agreement is a personal services agreement and may not be
transferred or assigned by Mr. Beyer, and any such assignment will be void.

6. CONFIDENTIALITY AND NON-DISCLOSURE. It is recognized that Mr. Beyer has
acquired and may acquire confidential information, including trade secrets,
computer software, and proprietary data, regarding the above matters and other
affairs, products, technologies and business of the Company during the course of
this Agreement (“Confidential Information”). Mr. Beyer hereby agrees and
covenants to hold in trust and confidence all such Confidential Information
during and following Mr. Beyer’s retention in accordance with the terms and
conditions of the Company’s Non-Disclosure Agreement, Attachment A (attached
hereto and incorporated herein by reference). At no time will Mr. Beyer divulge
Confidential Information of the Company for any purposes other than for the
benefit of the Company. Any information created by Mr. Beyer while engaged in
any work for the Company or while using the Company materials will be deemed to
be the Company Confidential Information, subject to the exceptions in Attachment
A, and will be so marked and treated upon creation by Mr. Beyer.

7. OWNERSHIP OF WORK PRODUCT. Mr. Beyer agrees that with respect to any work
performed for the Company hereunder which results in Mr. Beyer’s preparation of
written or verbal reports, studies, analyses, research data, proposals,
strategies or similar work product, the Company will retain exclusive right and
title in and to said work product and that Mr. Beyer may not otherwise use or
disclose same to third parties without the Company’s prior written approval.

8. COMPLIANCE WITH COMPANY STANDARDS OF CONDUCT AND COMPLIANCE WITH LAW. The
Company conducts its business in strict compliance with applicable laws, rules,
and regulations and with honesty, integrity, and a strong commitment to the
highest standards of business ethics. Mr. Beyer agrees at all times to adhere to
the Company policies in this regard, as well as any other customary standards of
business conduct including conduct prescribed by law or regulation. Mr. Beyer
further agrees that he will at all times comply with all federal, state, and
local laws, regulations, and orders in the performance of this Agreement.

9. NOTICES. All notices and other communications hereunder will be in writing
and will be deemed given if delivered personally, telecopied (which is
confirmed) or dispatched by a nationally recognized overnight courier service to
the parties at the following addresses (or at such other address for a party as
will be specified by like notice):

 

  a. if to the Company:

Intersil Corporation

1001 Murphy Ranch Road

Milpitas, CA 95035

Attn: Office of the General Counsel

Fax: 408/321-9594

Email: ttokos@Intersil.com

 

  b. if to Mr. Beyer:

Richard Beyer

Home Address

 

45



--------------------------------------------------------------------------------

10. GOVERNING LAW. This Agreement will be governed by, subject to, and construed
in accordance with the laws of the State of California. Venue will lie in the
State of California for all causes of action under this Agreement, and both the
Company and Mr. Beyer agree to be subject to the state and Federal courts of
California.

11. CONSTRUCTION. This Agreement has been negotiated by the parties and will be
interpreted fairly in accordance with its terms and without any construction in
favor of or against either party.

12. CAPTIONS AND HEADINGS. The captions and section and headings used in this
Agreement are inserted for convenience only and will not affect the meaning or
interpretation of this Agreement.

13. WAIVER. The waiver by either party of a breach of or a default under any
provision of this Agreement will not be effective unless in writing and will not
be construed as a waiver of any subsequent breach of or default under the same
or any other provision of this Agreement, nor will any delay or omission on the
part of either party to exercise or avail itself of any right or remedy that it
has or may have hereunder operate as a waiver of any right or remedy.

14. SEVERABILITY. If the application of any provision of this Agreement to any
particular facts or circumstances will for any reason be held to be invalid,
illegal or unenforceable by a court, arbitration panel or other tribunal of
competent jurisdiction, then (a) the validity, legality and enforceability of
such provision as applied to any other particular facts or circumstances, and
the other provisions of this Agreement, will not in any way be affected or
impaired thereby and (b) such provision will be enforced to the maximum extent
possible so as to effect the intent of the parties. If, moreover, any provision
contained in this Agreement will for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it will be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
applicable law.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

INTERSIL CORPORATION     Richard M. Beyer By:   /S/ Thomas C. Tokos     /s/
Richard Beyer   Vice President, General Counsel & Secretary     Name: Richard
Beyer

 

46



--------------------------------------------------------------------------------

Attachment A

Non-Disclosure Agreement (NDA)

This non-disclosure agreement (“NDA”) is made by and between the Parties to the
Agreement with an effective date the same as that of the Agreement. Either Party
may receive or disclose Confidential Information under this NDA. The Party
disclosing Confidential Information shall be considered the “Discloser.” The
Party receiving Confidential Information shall be considered the “Recipient.” In
consideration of the mutual promises and covenants contained in this NDA, and to
assure the protection and preservation of the proprietary and/or confidential
nature of the information to be disclosed or made available to each other, the
Parties hereto agree as follows:

1. Definition. “Confidential Information” means any non-public information,
whether disclosed orally or in tangible, machine readable, or electronic form,
by either of the Parties to the other, which the Discloser identifies at the
time of disclosure as confidential, proprietary, secret, private, or the like,
or which under the circumstances surrounding disclosure gives indication that
the information should be treated as confidential. Confidential Information
includes, without limitation, any specification, layout, design, drawing,
formula, technique, algorithm, know-how, sample product, test data, information
related to engineering, manufacturing, sales, marketing, management or quality
control, financial information or other information related to the business
operations of the Discloser.

2. Use of Confidential Information. Confidential Information disclosed hereunder
may only be used for in support of and to provide the advisory service described
in the Agreement (hereinafter “Authorized Purpose”), and shall be used by
Recipient solely in a manner that actually or potentially benefits the
Discloser, or shall not be used in a manner detrimental to Discloser. Each
Discloser represents that it has the right to disclose Confidential Information
to the Recipient for the Authorized Purpose(s) stated above.

3. Protection of Confidential Information. Confidential Information may be
exchanged between the Parties under this NDA to the extent necessary to fulfill
the Authorized Purpose, and shall not be used for any other purpose. Recipient
acknowledges that the Discloser’s Confidential Information is a special,
valuable and a unique asset, and agrees that it shall: (a) not disclose the
Confidential Information to any third party without written consent of
Discloser, (b) restrict dissemination of Confidential Information to only its
employees, contractors, or agents who are directly participating in the
Authorized Purpose, who have a need to know the Confidential Information, and
who are bound by a duty of confidentiality under terms no less restrictive than
contained herein concerning the use of Confidential Information, and (c) use the
same degree of care as for its own information of like importance, but at least
reasonable care, in preventing disclosure of Confidential Information. Recipient
further agrees not to reverse engineer, decompile, disassemble any prototypes,
software, hardware or other tangible objects or products provided hereunder
which embody the Confidential Information of the Discloser.

4. Exceptions. This NDA imposes no obligation upon Recipient with respect to
Confidential Information which is:

(a) public or becomes publicly available through no act or failure on part of
Recipient, or

(b) approved in writing by the Discloser for public release or disclosure by the
Recipient; or

(c) disclosed to a third party by Discloser without a duty of confidentiality or
is lawfully obtained by Recipient from a third party without a duty of
confidentiality or restriction on disclosure, or

(d) independently known by or independently developed by the Recipient without
the use of Confidential Information disclosed by the Discloser; or

(e) required to be disclosed pursuant to the order of a court of competent
jurisdiction; or otherwise required to be disclosed by law through no act of the
Recipient, provided, however, that the Recipient has notified the Discloser upon
learning of the possibility that disclosure could be required pursuant to any
such law or legal order and has given the Discloser a reasonable opportunity to
contest or limit the scope of such required disclosure and has cooperated with
the Discloser toward this end.

5. Term and Termination. This NDA shall be co-terminus with the Term of the
Agreement. Termination shall not, however, affect the rights and obligations
included herein with respect to Confidential Information disclosed hereunder
prior to termination. Upon termination of this NDA, each Party will, and

 

47



--------------------------------------------------------------------------------

within a reasonable period of time thereafter, return all Confidential
Information received from the Recipient and copies made thereof by the
Recipient, or, if acceptable to the Discloser, certify by written memorandum
that all such Confidential Information has been destroyed. Each Party may retain
one archival copy in its Legal Department to be used only in resolving a dispute
concerning this NDA. The obligations of the Recipient with respect to
non-disclosure and use shall survive the expiration of this NDA indefinitely.

6. Rights and Remedies. Each Party acknowledges that damages for improper
disclosure of Confidential Information may be irreparable; therefore, the
injured Party is entitled to seek equitable relief, including injunction and
preliminary injunction, in addition to all other remedies.

7. No Formal Business Relationship. This NDA is for the purpose of protecting
Confidential Information only and shall not be construed to create any agency,
partnership, joint venture or other such relationship between the Parties except
as defined in the Agreement, nor shall the exchange of Confidential Information
represent any commitment by the Parties to enter into any business relationship.
If the Parties desire to pursue business opportunities, the Parties shall
execute a separate written NDA to govern such business relationship.

8. No Obligation to Disclose or Warranty. Neither Party has an obligation to
supply Confidential Information hereunder. Confidential Information disclosed
hereunder is provided on an “AS IS” basis, without any warranty, whether
express, implied or otherwise, regarding its accuracy, usefulness or
performance.

9. No Transfer or License of Intellectual Property. Recipient agrees that all
Confidential Information received is and will remain the sole property of
Discloser. Neither the execution of this NDA, nor the furnishing of any
Confidential Information hereunder shall be construed as a grant by implication,
estoppel or otherwise, of a license by either Party to the other to make, have
made, use or sell any product using Confidential Information or as a license
under any patent, patent application, utility model, copyright, maskwork right,
or any other intellectual property right.

10. Assignment. This NDA and the rights and obligations hereunder may not be
transferred or assigned by one party without the prior written approval of the
other party hereto. Notwithstanding the foregoing, either party hereto may
assign this NDA and corresponding rights hereunder to a successor-in-interest
(a) to all or part of the business unit to which this NDA relates, and (b) that
agrees to abide by all obligations herein.

11. Export Control Laws and Regulations. Recipient agrees it will not, in any
form, export, re-export, resell, ship or divert or cause to be exported,
re-exported, re-sold, shipped or diverted, directly or indirectly, any product
or technical data furnished hereunder, or the direct product of such technical
data, to any country for which the United States Government requires an export
license, or other approval, without first obtaining such license or approval.

12. Applicable Law. The law of the state of Delaware, U.S.A. except for its
choice of laws rules shall be used to construe and govern this NDA. The
prevailing party in any action to enforce this NDA shall be entitled to recover
reasonable attorneys fees and costs.

13. Binding Effect. This NDA shall be binding upon each Party, its affiliates,
respective employees, agents, representatives, successors, and assigns. No
change, modification, alteration, or addition to any provision hereof shall be
binding unless in writing and signed by authorized representatives of both
Parties.

14. Entire NDA. This NDA contains the entire understanding between the Parties
relative to the protection of Confidential Information and supersedes all prior
and collateral communications, reports, and understandings between the Parties
in respect thereto.

 

48